Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/098,041 received May 2, 2022. Claims 1 and 12 are amended, claims 2-11 and 13-20 are left as original, and claims 21-23 are newly added.
Allowable Subject Matter
Claims 1-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of applying a voltage signal directly to the cooling fluid in order to detect a leak in the fluid based on the resultant monitored voltage signal.
Regarding Claim 1: Though the prior art discloses a charging cable to charge an electric vehicle wherein the cable comprises electrical conductor(s) and cooling conduit(s) and wherein voltage(s) is/are measured at node(s) in order to detect a fluid leakage of the cooling conduit(s), it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
cable assembly comprising …
a leak detection module coupled to the cable, the leak detection module comprising:
a power source to generate an input voltage signal wherein the input voltage signal is applied to the fluid at a first node in contact with the fluid; and
a controller configured to monitor an output voltage signal and to detect a leak of the fluid from the cooling conduit based on the output voltage signal. 
Regarding Claim 12: Though the prior art discloses a cable assembly to charge an electric vehicle wherein the cable comprises electrical conductor(s) and cooling conduit(s) and wherein voltage(s) is/are measured at node(s) in order to detect a fluid leakage of the cooling conduit(s), it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of: 
a leak detection module coupled to the cable and the connector, the leak detection module comprising:
a power source to generate an input voltage signal wherein the input voltage signal is applied to the fluid at a first node in contact with the fluid; and
a controller configured to monitor an output voltage signal and to detect a leak of the fluid from the cooling conduit based on the output voltage signal. 
Regarding Claim 21: Though the prior art discloses a cable assembly to charge an electric vehicle wherein the cable comprises electrical conductor(s) and cooling conduit(s) and wherein voltage(s) is/are measured at node(s) in order to detect a fluid leakage of the cooling conduit(s), it fails to teach or suggest the aforementioned limitations of claim 21, and further including the combination of: 
a leak detection module coupled to the cable, the leak detection module comprising: 
a power source to generate an input voltage signal wherein the input voltage signal is applied to the fluid at a first node in contact with the fluid; and 
a controller configured to monitor an output voltage signal and to characterize a leak of the fluid from the cooling conduit based on the output voltage signal based on a comparison of the monitored output voltage signal with two representative output voltage values, a first representative output voltage value associated with a fluid leak and a second representative output voltage value not associated with a fluid leak.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859